DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on July 28, 2022 have been entered. 
Claims 1 and 11 have been amended. 
Claims 5 and 15 have been canceled.  

                                                          Response to Arguments
Applicant’s arguments/remarks filed on July 28, 2022 have been considered but are not persuasive.

Applicant’s argument:
As amended, independent Claims 1 and 11 bother further recite that said identifying "includes at least one of: (1) identifying a streaming activity performed at least in part with an IoT device, (2) identifying a file upload activity performed at least in part with the IoT device, or (3) identifying a management activity performed at least in part with the IoT device." Support for the amendments may be found, without limitation, in the Specification at [0026], [0027], and [0090]-[0092]. No new subject matter has been added. None of the cited art, whether considered individually or in combination discloses performing such an identification in the recited manner. Accordingly, independent Claims 1 and 11 are believed to be allowable. 

Examiners’ response:
The examiners respectfully disagree. Cheng discloses wherein the identifying includes at least one of: (1) identifying a streaming activity performed at least in part with an IoT device, (2) identifying a file upload activity performed at least in part with the IoT device, or (3) identifying a management activity performed at least in part with the IoT device (The art teaches in Parag. [0046] that the packet analysis based IoT device management system 106 functions to maintain event logs for IoT devices. An event log includes events associated with IoT devices. Events can include applicable parameters related to operation of an IoT device, such as what data is sent to and from the IoT device, destinations and origins of data sent to and from the IoT device, identifications of the IoT device, geographic information relating to the IoT device, and interaction types corresponding to patterns of events. For example, an event log can include a pattern of events corresponding to a specific way in which an IoT device is being interacted with or otherwise functioning. In various implementations, the packet analysis based IoT device management system 106 uses an event log for an IoT device to manage security of the IoT device. For example, the packet analysis based IoT device management system 106 can analyze an event log to determine historical normal behavior of an IoT device and compare the historic normal behavior to current behavior of the IoT device to determine if the IoT device is behaving abnormally. i.e., (3) identifying a management activity performed at least in part with the IoT device)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Claims 1-3, 6-8, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub. No. US 2016/0301707), hereinafter Cheng, in view of Lim (Pub. No. US 2013/0086261).

Claim 1. 	Cheng discloses a method comprising: 
receiving a detected set of Internet of Things (IoT) application events, wherein the IoT application events are associated with activities of an IoT application (Parag. [0046-0047]; (The art teaches that a packet analysis based IoT device management system 106 functions to maintain event logs for IoT devices. An event log includes events associated with IoT devices. Events can include applicable parameters related to operation of an IoT device, such as what data is sent to and from the IoT device, destinations and origins of data sent to and from the IoT device, identifications of the IoT device, geographic information relating to the IoT device, and interaction types corresponding to patterns of events. For example, an event log can include a pattern of events corresponding to a specific way in which an IoT device is being interacted with or otherwise functioning. The art also teaches that the packet analysis based IoT device management system 106 functions to maintain a system log for IoT devices. A system log can include applicable information relating to systems of managed IoT devices. For example, a system log can include applications, operating systems executed at an IoT device, and/or capabilities of an IoT device, e.g. whether an IoT device is capable of communicating with a remote source. Depending upon implementation-specific or other considerations, the packet analysis based IoT device management system 106 can maintain a system log using deep packet inspection)); 
identifying application-specific activities using the IoT application events (Parag. [0046] and Parag. [0136-0137]; (The art teaches that a packet analysis based IoT device management system 106 functions to maintain event logs for IoT devices. An event log includes events associated with IoT devices. Events can include applicable parameters related to operation of an IoT device, such as what data is sent to and from the IoT device, destinations and origins of data sent to and from the IoT device, identifications of the IoT device, geographic information relating to the IoT device, and interaction types corresponding to patterns of events. For example, an event log can include a pattern of events corresponding to a specific way in which an IoT device is being interacted with or otherwise functioning. The art teaches that where data packets transmitted to and from IoT devices are obtained. An applicable engine for controlling the flow of data to and from IoT devices can obtain data packets transmitted to and from IoT devices. The data packets are sniffed to identify transaction data. An applicable engine for analyzing the data packets, such as the packet inspector engines described in this paper, can sniff the data packets to identify transaction data. Depending upon implementation-specific or other considerations, data packets can be sniffed using deep packet inspection. For example, deep packet inspection can be used to identify transaction data from payloads of the data packets. Further depending upon implementation-specific or other considerations, specific data packets to perform deep packet inspection on can be selected based on at least one of a source of data packets, a destination of data packets, a data packet type of data packets, and data within data packets. For example, all data packets from a particular source can have deep packet inspection performed on them)); wherein the identifying includes at least one of: (1) identifying a streaming activity performed at least in part with an IoT device, (2) identifying a file upload activity performed at least in part with the IoT device, or (3) identifying a management activity performed at least in part with the IoT device (The art teaches in Parag. [0046] that the packet analysis based IoT device management system 106 functions to maintain event logs for IoT devices. An event log includes events associated with IoT devices. Events can include applicable parameters related to operation of an IoT device, such as what data is sent to and from the IoT device, destinations and origins of data sent to and from the IoT device, identifications of the IoT device, geographic information relating to the IoT device, and interaction types corresponding to patterns of events. For example, an event log can include a pattern of events corresponding to a specific way in which an IoT device is being interacted with or otherwise functioning. In various implementations, the packet analysis based IoT device management system 106 uses an event log for an IoT device to manage security of the IoT device. For example, the packet analysis based IoT device management system 106 can analyze an event log to determine historical normal behavior of an IoT device and compare the historic normal behavior to current behavior of the IoT device to determine if the IoT device is behaving abnormally. i.e., (3) identifying a management activity performed at least in part with the IoT device);
generating activity parameters at least in part by performing automated payload learning of the IoT application (Parag. [0137-0138]; (The art teaches that deep packet inspection can be used to identify transaction data from payloads of the data packets. An applicable engine for managing logs, such as one or a combination of the event log, system log, and access log management engines, can create historical records for the IoT devices using the transaction data (i.e., identified from payloads). Depending upon implementation-specific or other considerations, a historical record can include one or a combination of access logs, system logs, and event logs of the IoT devices. i.e., the applicant has defined the automated learning as learning about applications without a priori knowledge of the application)); 
predicting a set of activities of the IoT application in accordance with the activity parameters at least in part by using domain knowledge (Parag. [0041] and Parag. [0139]; (The art teaches that device profiles of the IoT devices are created/updated based on the historical records. An applicable engine for profiling the IoT devices, such as the IoT device profiling engines, can function to create/update device profiles of the IoT devices based on the historical records. Depending upon implementation-specific or other considerations, the IoT devices can be clustered before they are profiled into device profiles. Further depending upon implementation-specific or other considerations, determined vulnerabilities of IoT devices can be included in device profiles of the IoT devices. In generating device profiles of the IoT devices, baseline behavior of the IoT device can be determined from the historical records and included as part of the device profiles. The art teaches that a profile includes operational parameters of IoT devices. Example operational parameters of IoT devices include events occurring at IoT devices, user access to IoT devices, and system operation characteristics of IoT devices. For example, operational parameters of IoT devices can include device types, operating systems and applications executing at or capable of being executed at IoT devices, entities associated with IoT devices, users who interact with IoT devices, and systems and devices with which the IoT devices communicate)); 
determining whether at least one of the IoT application events falls outside the predicted activities (Parag. [0140]; (The art teaches that abnormal behavior at the IoT devices is detected using the historical records and the device profiles of the IoT devices. An applicable engine for detecting abnormal behavior, such as the anomaly detection engines, can detect abnormal behavior at the IoT devices using the historical records and the device profiles of the IoT devices. For example, current operating of the IoT devices, indicated by the historical record which can be continuously updated in real-time, can be compared to baseline behavior of the IoT devices, indicated by the device profiles of the IoT devices, to determine if the IoT devices are exhibiting abnormal behavior)).
Cheng doesn’t explicitly disclose generating an alert associated with the at least one of the IoT application events when it is determined the at least one of the IoT application events falls outside the predicted activities.
However, Lim discloses generating an alert associated with the at least one of the IoT application events when it is determined the at least one of the IoT application events falls outside the predicted activities (Parag. [0738]; (The art teaches that activity data is analyzed or evaluated to detect behavioral patterns and anomalies. When a particular pattern or anomaly is detected, a system may send a notification or perform a particular task. To detect a pattern, activity data may be compared to a previously defined or generated activity profile)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Cheng to incorporate the teaching of Lim. This would be convenient for notifying an administrator to perform a remediation action.
  
Claim 2. 	Cheng in view of Lim discloses the method of claim 1, 
Cheng further discloses wherein the IoT application events are detected via passive monitoring (Parag. [0006]; (The art teaches that an event log is generated for the IoT device from the transaction data, the event log, at least in part, used to generate a historical record for the IoT device. In various implementations, the IoT device into a device profile based on the historical record for the IoT device. It is defined that the passive monitoring provides a complete view of the network’s performance. It involves analyzing historical traffic over the network (see https://www.knowledgenile.com/blogs/active-vs-passive-network-monitoring/))).  

Claim 3. 	Cheng in view of Lim discloses the method of claim 1,  
Cheng further discloses wherein the IoT application events are detected using deep packet inspection (DPI) (Parag. [0006]; (The art teaches that data packets transmitted to and from an IoT device are obtained and at least one of the data packets are analyzed using deep packet inspection to identify transaction data from payload of the at least one of the data packets. Further, in various implementations, an event log is generated for the IoT device from the transaction data, the event log, at least in part, used to generate a historical record for the IoT device)).    

Claim 6. 	Cheng in view of Lim discloses the method of claim 1, 
Cheng further discloses the method further comprising using the activity parameters to learn behavior of the IoT application (Parag. [0046]; (The art teaches that the packet analysis based IoT device management system 106 can analyze an event log to determine historical normal behavior of an IoT device and compare the historic normal behavior to current behavior of the IoT device to determine if the IoT device is behaving abnormally)).   

Claim 7. 	Cheng in view of Lim discloses the method of claim 1,  
Cheng further discloses wherein using the domain knowledge to predict activities includes identifying a repeating pattern (Parag. [0060]; (The art teaches that the access log management engine 208 can use transaction data identified through deep packet inspection of data packets to determine how a user is interacting with an IoT device, e.g. events in interacting with the IoT device, and an events log to maintain an access log. For example, the access log management engine 208 can compare events determined from transaction data identified through deep packet inspection with a pattern of events, indicated by an event log, to determine how a user is interacting with an IoT device and subsequently update an access log to indicate how the user is interacting with the IoT device. In another example, the access log management engine 208 can compare events determined from transaction data identified through deep packet inspection with a pattern of events associated with different users, indicated by an event log, to determine an identification of a user interacting with an IoT device)).  

Claim 8. 	Cheng in view of Lim discloses the method of claim 1, 
Cheng further discloses wherein using the domain knowledge to predict activities includes utilizing tags or labels injected into activity fields of the IoT application events (Parag. [0070] and Parag. [0137-0139]; (The art teaches that deep packet inspection can be used to identify transaction data from payloads of the data packets. An applicable engine for managing logs, such as one or a combination of the event log, system log, and access log management engines, can create historical records for the IoT devices using the transaction data (i.e., identified from payloads). Depending upon implementation-specific or other considerations, a historical record can include one or a combination of access logs, system logs, and event logs of the IoT devices.The art teaches that device profiles of the IoT devices are created/updated based on the historical records. An applicable engine for profiling the IoT devices, such as the IoT device profiling engines, can function to create/update device profiles of the IoT devices based on the historical records. Depending upon implementation-specific or other considerations, the IoT devices can be clustered before they are profiled into device profiles. Further depending upon implementation-specific or other considerations, determined vulnerabilities of IoT devices can be included in device profiles of the IoT devices. In generating device profiles of the IoT devices, baseline behavior of the IoT device can be determined from the historical records and included as part of the device profiles.   

Claim 10. 	Cheng in view of Lim discloses the method of claim 1,  
Cheng further discloses wherein the IoT application events comprise one or more of network sessions, portions of network sessions, message transport events, and message log events (Parag. [0046-0047]; (The art teaches that a packet analysis based IoT device management system 106 functions to maintain event logs for IoT devices. An event log includes events associated with IoT devices. Events can include applicable parameters related to operation of an IoT device, such as what data is sent to and from the IoT device, destinations and origins of data sent to and from the IoT device, identifications of the IoT device, geographic information relating to the IoT device, and interaction types corresponding to patterns of events. For example, an event log can include a pattern of events corresponding to a specific way in which an IoT device is being interacted with or otherwise functioning)).   

Claim 11. 	Cheng discloses a system comprising: a processor (Parag. [0029]) configured to:  
receive a detected set of Internet of Things (IoT) application events, wherein the IoT application events are associated with activities of an IoT application (Parag. [0046-0047]; (The art teaches that a packet analysis based IoT device management system 106 functions to maintain event logs for IoT devices. An event log includes events associated with IoT devices. Events can include applicable parameters related to operation of an IoT device, such as what data is sent to and from the IoT device, destinations and origins of data sent to and from the IoT device, identifications of the IoT device, geographic information relating to the IoT device, and interaction types corresponding to patterns of events. For example, an event log can include a pattern of events corresponding to a specific way in which an IoT device is being interacted with or otherwise functioning. The art also teaches that the packet analysis based IoT device management system 106 functions to maintain a system log for IoT devices. A system log can include applicable information relating to systems of managed IoT devices. For example, a system log can include applications, operating systems executed at an IoT device, and/or capabilities of an IoT device, e.g. whether an IoT device is capable of communicating with a remote source. Depending upon implementation-specific or other considerations, the packet analysis based IoT device management system 106 can maintain a system log using deep packet inspection));
identify application-specific activities using the IoT application events (Parag. [0046] and Parag. [0136-0137]; (The art teaches that a packet analysis based IoT device management system 106 functions to maintain event logs for IoT devices. An event log includes events associated with IoT devices. Events can include applicable parameters related to operation of an IoT device, such as what data is sent to and from the IoT device, destinations and origins of data sent to and from the IoT device, identifications of the IoT device, geographic information relating to the IoT device, and interaction types corresponding to patterns of events. For example, an event log can include a pattern of events corresponding to a specific way in which an IoT device is being interacted with or otherwise functioning. The art teaches that where data packets transmitted to and from IoT devices are obtained. An applicable engine for controlling the flow of data to and from IoT devices can obtain data packets transmitted to and from IoT devices. The data packets are sniffed to identify transaction data. An applicable engine for analyzing the data packets, such as the packet inspector engines described in this paper, can sniff the data packets to identify transaction data. Depending upon implementation-specific or other considerations, data packets can be sniffed using deep packet inspection. For example, deep packet inspection can be used to identify transaction data from payloads of the data packets. Further depending upon implementation-specific or other considerations, specific data packets to perform deep packet inspection on can be selected based on at least one of a source of data packets, a destination of data packets, a data packet type of data packets, and data within data packets. For example, all data packets from a particular source can have deep packet inspection performed on them)); wherein the identifying includes at least one of: (1) identifying a streaming activity performed at least in part with an IoT device, (2) identifying a file upload activity performed at least in part with the IoT device, or (3) identifying a management activity performed at least in part with the IoT device (The art teaches in Parag. [0046] that the packet analysis based IoT device management system 106 functions to maintain event logs for IoT devices. An event log includes events associated with IoT devices. Events can include applicable parameters related to operation of an IoT device, such as what data is sent to and from the IoT device, destinations and origins of data sent to and from the IoT device, identifications of the IoT device, geographic information relating to the IoT device, and interaction types corresponding to patterns of events. For example, an event log can include a pattern of events corresponding to a specific way in which an IoT device is being interacted with or otherwise functioning. In various implementations, the packet analysis based IoT device management system 106 uses an event log for an IoT device to manage security of the IoT device. For example, the packet analysis based IoT device management system 106 can analyze an event log to determine historical normal behavior of an IoT device and compare the historic normal behavior to current behavior of the IoT device to determine if the IoT device is behaving abnormally. i.e., (3) identifying a management activity performed at least in part with the IoT device); and
predict a set of activities of the IoT application in accordance with activity parameters at least in part by using domain knowledge (Parag. [0041] and Parag. [0139]; (The art teaches that device profiles of the IoT devices are created/updated based on the historical records. An applicable engine for profiling the IoT devices, such as the IoT device profiling engines, can function to create/update device profiles of the IoT devices based on the historical records. Depending upon implementation-specific or other considerations, the IoT devices can be clustered before they are profiled into device profiles. Further depending upon implementation-specific or other considerations, determined vulnerabilities of IoT devices can be included in device profiles of the IoT devices. In generating device profiles of the IoT devices, baseline behavior of the IoT device can be determined from the historical records and included as part of the device profiles. The art teaches that a profile includes operational parameters of IoT devices. Example operational parameters of IoT devices include events occurring at IoT devices, user access to IoT devices, and system operation characteristics of IoT devices. For example, operational parameters of IoT devices can include device types, operating systems and applications executing at or capable of being executed at IoT devices, entities associated with IoT devices, users who interact with IoT devices, and systems and devices with which the IoT devices communicate));  
a payload learning engine configured to perform automated payload learning of the IoT application to generate the activity parameters (Parag. [0137-0138]; (The art teaches that deep packet inspection can be used to identify transaction data from payloads of the data packets. An applicable engine for managing logs, such as one or a combination of the event log, system log, and access log management engines, can create historical records for the IoT devices using the transaction data (i.e., identified from payloads). Depending upon implementation-specific or other considerations, a historical record can include one or a combination of access logs, system logs, and event logs of the IoT devices. i.e., the applicant has defined the automated learning as learning about applications without a priori knowledge of the application)); 
determine whether at least one of the IoT application events falls outside the predicted activities (Parag. [0140]; (The art teaches that abnormal behavior at the IoT devices is detected using the historical records and the device profiles of the IoT devices. An applicable engine for detecting abnormal behavior, such as the anomaly detection engines, can detect abnormal behavior at the IoT devices using the historical records and the device profiles of the IoT devices. For example, current operating of the IoT devices, indicated by the historical record which can be continuously updated in real-time, can be compared to baseline behavior of the IoT devices, indicated by the device profiles of the IoT devices, to determine if the IoT devices are exhibiting abnormal behavior)); and 
a memory coupled to the processor and configured to provide the processor with instructions Parag. [0029].
Cheng doesn’t explicitly disclose an IoT application reporting engine configured to:generate an alert associated with the at least one of the IoT application events when it is determined the at least one of the IoT application events falls outside the predicted activities.
However, Lim discloses an IoT application reporting engine configured to: generate an alert associated with the at least one of the IoT application events when it is determined the at least one of the IoT application events falls outside the predicted activities (Parag. [0738]; (The art teaches that activity data is analyzed or evaluated to detect behavioral patterns and anomalies. When a particular pattern or anomaly is detected, a system may send a notification or perform a particular task. To detect a pattern, activity data may be compared to a previously defined or generated activity profile)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Cheng to incorporate the teaching of Lim. This would be convenient for notifying an administrator to perform a remediation action. 

Claim 12 is taught by Cheng in view of Lim as described for claim 2.

Claim 13 is taught by Cheng in view of Lim as described for claim 3. 

Claim 16 is taught by Cheng in view of Lim as described for claim 6.  

Claim 17 is taught by Cheng in view of Lim as described for claim 7.  

Claim 18 is taught by Cheng in view of Lim as described for claim 8.  

Claim 20 is taught by Cheng in view of Lim as described for claim 10.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub. No. US 2016/0301707), hereinafter Cheng, in view of Lim (Pub. No. US 2013/0086261), and in view of Livanos et al. (Pub. No. US 2019/0166016), hereinafter Livanos.



Claim 4. 	Cheng in view of Lim discloses the method of claim 1,  
The combination doesn’t explicitly disclose wherein the IoT application events are detected using subscription-based inspection. 
However, Livanos wherein the IoT application events are detected using subscription-based inspection (Parag. [0018] and Parag. [0021]; (The art teaches that an event subscription request from an application server (AS) may be received at a network exposure function (NEF) entity. The event subscription request may include a list of one or more subscribed events for a UE (e.g., IoT device), which may include a UE attach event and/or a UE detach event)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Livanos. This would be convenient for reducing data buffering in mobile networks for data to be delivered to user equipment (UE), and more particularly to subscription-based event notification techniques for reducing such data buffering in the mobile networks (Parag. [0001]).

Claim 14 is taught by Cheng in view of Lim and Livanos as described for claim 4.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub. No. US 2016/0301707), hereinafter Cheng, in view of Lim (Pub. No. US 2013/0086261), and in view of Furuichi et al. (Pub. No. US 2019/0140906), hereinafter Furuichi.

Claim 9. 	Cheng in view of Lim discloses the method of claim 1,   
The combination doesn’t explicitly disclose wherein an IoT application event of the IoT application events comprises a raw event. 
However, Furuichi disclose wherein an IoT application event of the IoT application events comprises a raw event (Parag. [0015]; (The art teaches that as part of a local IoT environment (i.e., a local IoT network), a gateway that collects and stores unprocessed raw data received from IoT sensory devices generating data with respect to various conditions within a “monitored environment.” The gateway processes the data received from the IoT sensory devices and stores the data, at least temporarily. The gateway aggregates and processes data from the IoT sensory devices in order to analyze conditions within the monitored environment for the occurrence of a “contract event”)).   
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Furuichi. This would be convenient for managing an Internet of Things (IoT) and, more particularly, to dynamically optimizing internet of things device configuration rules via a gateway (Parag. [0001]).  

Claim 19 is taught by Cheng in view of Lim and Furuichi as described for claim 9.  


Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeuchi (US 2019/0037041) – Related art in the area relating to a technique that manages messages using a publication-subscription model, (Parag. [0039]; the communication unit 331 communicates with the IoT management application 310 via the network interface 202. The script management unit 360 manages a script that is driven upon receipt of a Pub event of the topic of the IoT management application 310. The script management unit 360 manages an immediate processing action 361 and a non-immediate processing action 362).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442